668 F.2d 349
William L. GRAY, Appellant,v.UNITED STATES PAROLE COMMISSION, Appellee.
No. 81-1777.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 9, 1981.Decided Dec. 18, 1981.

Gregory K. Johnson, Asst. Federal Public Defender, Springfield, Mo., for appellant.
Michael A. Jones and Robert G. Ulrich, Asst. U. S. Attys., Kansas City, Mo., for appellee.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
William Gray appeals the district court's denial of his petition for a writ of habeas corpus.  The petitioner contends that 18 U.S.C. § 4210(b)(1) (1980) is applicable not only to those considered parolees by virtue of their mandatory release, but also to those granted parole.  The district court properly concluded that § 4210(b)(1) applies only to those on mandatory release and, thus, the respondent had jurisdiction over the petitioner on March 14, 1980.


2
The judgment of dismissal is affirmed.